 

 

‘Case 1:20-cr-00739. Document 1 Filed on 11/10/20 in TXSD Page 1 of 2

Public and unofficial staff access Southern District of Texas
to this instrument are

prohibited by court order, i noe . FILED
UNITED STATES DISTRICT COURT es. NOV 10 2020
SOUTHERN DISTRICT OF TEXAS ~
BROWNSVILLE DIVISION

  
 
  

 

United States District Court

David J. Bradley, Clerk-of Court

UNITED STATES OF AMERICA 5

vs. §  CRIMINALNO. |

| § B20-739
JOSE PAUBLO AREVALOS 5 |

~ CRIMINAL INDICTMENT

- THE GRAND JURY CHARGES THAT:

COUNT ONE
(Engaging in Illicit Sexual Conduct in a Foreign Place)

From on or about October 2017 to on or about December 2017, within the Southern

District of Texas, Defendant,
| | JOSE PAUBLO AREVALOS,

a citizen of the United States, who last known residence is in the state of Texas, traveled in
foreign commeice, from the United States to Mexico, and engaged in illicit sexual conduct,
as defined in Title 18, United States Code, Section 2423(f), with Minor JG, a girl who was
under 18 years of age at the time that Defendant engaged in illicit sexual conduct with her, |
and attempted to do so; |

In violation of Title 18, United States Code, Section 2423(c) and (e).

NOTICE OF FORFEITURE
~ Pursuant to Title 18, United States Code, Section 2428 the United States gives the

defendant notice that in the event of conviction for the offense charged in Count 1 of the
 

 

Case 1:20-cr-00739 Document 1 Filed on 11/10/20 in TXSD Page 2-of 2

e. 4

Indictment, the United States will seek to forfeit all property, real and personal, constituting
or traceable to gross profits or other proceeds obtained from this offense charged. in the
Indictment; and all property, real and personal, used or intended to be used to commit or to
promote the commission of the offenses charged in the Indictment, or any property traceable

to such property.

A TRUE BILL:

 

_ FOREPERSON OF THE GRAND JURY

RYAN K. PATRICK
UNITED STATES ATTORNEY

ANA C. CANO .
Assistant United States Attorney

 
